DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered but they are not persuasive. Therefore the rejections of claims 1-20 are hereby maintained. 
Regarding claims 1-20, Applicant primarily argues that Ohki does not disclose if locating the key scene change within the temporal time window, predict a user action of shifting of a playback position of the video content to a time position corresponding to the key scene change (PP.sub.st), and then automatically shifting playback of the video content to the playback position corresponding to the time position of the key scene change (PP.sub.st) rather than the default search playback position (PP.sub.ds).
Examiner respectfully disagrees.
Ohki discloses (see Ohki, para’s 0004-0011, if detecting a scene change, move the playback position to a detected scene change point; moving the playback position to a detected scene change point or time point is implicitly disclosed as the predicted action when detecting a scene change, and automatically move the playback position to a detected scene change point or time point without any additional user’s input).
Therefore Ohki discloses if locating the key scene change within the temporal time window, predict a user action of shifting of a playback position of the video content to a time position corresponding to the key scene change (PP.sub.st), and then automatically shifting playback of the video content to the playback position corresponding to the time position of the key scene change (PP.sub.st) rather than the default search playback position (PP.sub.ds). 
As to any other arguments not specifically addressed, they are the same as those discussed above. 

Response to Amendment
4.	In response to the amendment, the previous rejection under 112(b) is withdrawn. 
 	
Claim Interpretation under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
          (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
          (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
          (C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a scene change detector, a smart search controller, and a thumbnail generator in claims 19 and 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions; or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Double Patenting

Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-18 of Patent No. 10,911,835 contain every element of claims 1-18 of the instant application except for the features “if locating the key scene change within the temporal time window, predict a user action of shifting of a playback position of the video content to a time position corresponding to the key scene change (PP.sub.st), and then automatically shifting playback of the video content to the playback position corresponding to the time position of the key scene change (PP.sub.st) rather than the default search playback position (PP.sub.ds)”.
However Ohki discloses if locating the key scene change within the temporal time window, predict a user action of shifting of a playback position of the video content to a time position corresponding to the key scene change (PP.sub.st), and then automatically shifting playback of the video content to the playback position corresponding to the time position of the key scene change (PP.sub.st) rather than the default search playback position (PP.sub.ds) (Ohki, para’s 0004-0011, if detecting a scene change, move the playback position to a detected scene change point; moving the playback position to a detected scene change point or time point is implicitly the predicted action when detecting a scene change, and automatically move the playback position to a detected scene change point or time point without any additional user’s input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ohki’s features into Patent No. 
Therefore claims 1-18 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 

10.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
11.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

12.	Claims 1-4 and 15-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki et al. (US Publication 2010/0172627, hereinafter Ohki). 
Regarding claim 1, Ohki discloses a method carried-out utilizing a playback device, the method comprising: 
while engaged in playback of video content, receiving a user command at the Ohki, para’s 0004-0011, receiving a skip command during playback of a video program); 
in response to receipt of the user command, searching a temporal time window encompassing the default search playback position (PP.sub.ds) for a key scene change in the video content (Ohki, para’s 0004-0011, searching a prescribed time interval for a scene change); 
if locating the key scene change within the temporal time window, predict a user action of shifting of a playback position of the video content to a time position corresponding to the key scene change (PP.sub.st), and then automatically shifting playback of the video content to the playback position corresponding to the time position of the key scene change (PP.sub.st) rather than the default search playback position (PP.sub.ds) (Ohki, para’s 0004-0011, if detecting a scene change, move the playback position to a detected scene change point; moving the playback position to a detected scene change point or time point is implicitly disclosed as the predicted action when detecting a scene change, and automatically move the playback position to a detected scene change point or time point without any additional user’s input).
Although Ohki does not explicitly disclose the case when a scene change is not detected, but it is obvious that execution of a skip function would result in shifting playback of the video content to the default search playback position (PP.sub.ds) if not locating a key scene change in the time window. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine well-known features as disclosed 

Regarding claim 2, Ohki discloses the method of claim 1, further comprising, if locating a key scene change near to the temporal time window, shifting playback of the video content to a playback position corresponding to a time position of the key scene change (PP.sub.st) rather than the default search playback position (PP.sub.ds) (Ohki, para’s 0004-0011, since search is conducted within the temporal time window encompassing the default search playback position, move the playback position to a detected scene change point).

Regarding claim 3, Ohki discloses the method of claim 2, further comprising, if multiple key scene changes are located within the temporal time window, shifting playback of the video content to the playback position corresponding to the key scene change closest in time to the default search playback position (PP.sub.ds) (Ohki, para. 0007, select the nearest scene change point).

Regarding claim 4, Ohki discloses the method of claim 1, further comprising, prior to searching the temporal time window, determining: a start time of the temporal time window occurring prior to the default search playback position (PP.sub.ds); and an end time of the temporal time window occurring following the default search playback position (PP.sub.ds) (Ohki, para’s 0004-0011, searching a prescribed time interval for a scene change which includes a start time and an end time).

Regarding claims 15-17, these claims comprise limitations substantially the same as claims 1, 3, and 4; therefore they are rejected by similar rationale.

13.	Claims 5-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki, as applied to claim 4 above, in view of Miyazawa (US Patent 6,897,894). 
Regarding claim 5, Ohki discloses the method of claim 4, further comprising: in response to receipt of the user command, searching the temporal time window encompassing the default search playback position as described above, but does not explicitly disclose searching a time window encompassing the default search playback position (PP.sub.ds) wherein the time window is different window than the temporal time window.
Miyazawa discloses searching a time window encompassing the default search playback position (PP.sub.ds) wherein the time window is different window than the temporal time window (Miyazawa, col. 3, lines 22-29, col. 6, lines 45-48, extend the search range, i.e., searching a new time window, by increasing the number of frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miyazawa’s features into Ohki’s invention disclosure for enhancing user’s search experience by enabling user to modify search parameters.

Regarding claim 6, Ohki-Miyazawa discloses the method of claim 5, further comprising: if the default search playback position (PP.sub.ds) occurs after the current Ohki, para’s 0004-0011, defining a first value and a second value based on whether the skip is a forward search or a reverse search).

Regarding claim 7, Ohki-Miyazawa discloses the method of claim 6, wherein the user command comprises instructions to implement a SEEK function having a trick mode speed; and wherein the method further comprises determining the first and second values based, at least in part, on the trick mode speed of the SEEK function (Ohki, para’s 0004, fast forward and fast reverse are seek functions with trick play speed; determining the values of X and Y based, at least in part, on the trick mode speed of the fast forward and fast reverse functions is considered a user’s choice/option).

14.	Claim 8 is  rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki in view of Nonaka et al. (US Publication 2007/0150462, hereinafter Nonaka). 
Regarding claim 8, Ohki discloses method of claim 3.
Ohki does not explicitly disclose but Nonaka discloses place-shifting the video content from the playback device, over a network, and to a second device coupled to the display device; wherein the user command is entered at the second device and sent as a user command message transmitted from the second device, over the network, and to the playback device (Nonaka, at least fig. 1 and para. 0185, content can be transmitted over a network using networking technology to a second playback apparatus at which user command and playback position may be transmitted).


15.	Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Miyazawa, as applied to claim 7 above, in view of Cho (US Publication 2016/0104045). 
Regarding claim 9, Ohki-Miyazawa discloses method of claim 7.
Ohki does not explicitly disclose but Cho discloses extracting the start time (W.sub.S) of the temporal time window and the end time (W.sub.E) of the temporal time window from the user command message (Cho, fig. 3, para. 0043, start time and end time can be extracted from a user command input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cho’s features into Ohki-Miyazawa’s invention for enhancing user’s search experience by enabling user to effectively navigating the video content.

16.	Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki, as applied to claim 1 above, in view of Iwanaga (US Publication 2007/0031119). 
Regarding claim 10, Ohki discloses method of claim 1, and further discloses subsequently utilizing the key scene change data to determine whether a key scene 
Ohki does not explicitly disclose but Iwanaga discloses parsing the video content to identify key scene changes to generate a key scene change data prior to playback of the video content (Iwanaga, para. 0005, analyzing content for marking scene change prior to playback is well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iwanaga’s features into Ohki’s invention disclosure for enhancing user’s search experience by pre-marking scene change locations in the video content.

17.	Claims 11 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Miyazawa-Cho, as applied to claim 9 above, in view of Official Notice. 
Regarding claims 11 and 12, Ohki-Miyazawa-Cho discloses method of claim 9, and further discloses locations of particular key scenes including the key scene changes indicated by the key scene change data, as described in claim 9 above.
Ohki- Miyazawa-Cho is silent as to generating a slide bar graphic on the display device including a slide bar representative of a duration of the video content; producing, on the display device, markers adjacent the slide bar graphic denoting locations of particular key scenes; generating thumbnails for the video content at junctures corresponding to the key scene changes listed in the key scene change data; and in response to user input, displaying selected ones of the thumbnails alongside the slide bar graphic.
Official Notice is taken as generating a slide bar graphic on the display device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these well-known techniques into Ohki- Miyazawa-Cho’s invention for enhancing user’s search experience by providing visual display of key scene changes with thumbnails along a slide bar graphic. 

18.	Claims 13 and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Iwanaga, as applied to claim 10 above, in view of O’Connor et al. (US Patent 6,591,058, hereinafter O’Connor). 
Regarding claims 13 and 14, Ohki-Iwanaga discloses method of claim 10.
Ohki-Iwanaga does not explicitly disclose but O’Connor discloses wherein parsing comprises identifying the key scene changes based, at least in part, on user preference data stored in a memory of the playback device; and wherein the user preference data specifies a sensitivity for generating the key scene change data (O’Connor, col. 14, lines 5-18, identify key scene changes based on user’s level of sensitivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate O’Connor’s features into Ohki-Iwanaga’s invention for enhancing user’s search experience by segmenting media content according 

19.	Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki, as applied to claim 15 above, in view of Iwanaga. 
Regarding claim 18, Ohki discloses the playback device of claim 15, and further discloses utilize the key scene change data to determine whether the key scene change is located within the temporal time window or to determine whether the key scene change is located near the temporal time window as describe in claim 1 above.
Ohki does not explicitly disclose but Iwanaga discloses parsing the video content to identify key scene changes to generate a key scene change data prior to playback of the video content (Iwanaga, para. 0005, analyzing content for marking scene change prior to playback is well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iwanaga’s features into Ohki’s invention disclosure for enhancing user’s search experience by pre-marking scene change locations in the video content.

20.	Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki in view of Iwanaga.
Regarding claim 19, this claim comprises limitations substantially the same as claim 1; therefore it is rejected by Ohki by similar rationale set forth.
It is noted that “a time window and a temporal time window” is considered similar to each other, “in response to receipt of the user command” is equivalent to monitor for a 
Ohki does not explicitly disclose but Iwanaga discloses a scene change detector configured to:
detect key scene changes in video content; and generate corresponding scene change data indicating locations of the key scene changes in the video content (Iwanaga, para. 0005, a module for generating markers indicating scene changes in video content, and detecting markers thereafter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iwanaga’s features into Ohki’s invention disclosure for enhancing user’s search experience by pre-marking scene change locations in the video content. 

21.	Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ohki-Iwanaga, as applied to claim 19 above, in view of Official Notice. 
Regarding claim 20, Ohki-Iwanaga discloses the playback device of claim 19, further comprising a thumbnail generator configured to: receive the scene change data from the scene change detection module wherein the scene change detector is configured to detect key scene changes in the video content utilizing scene change markers embedded in the video content (Iwanaga, para. 0005, a module for generating markers indicating scene changes in video content, and detecting markers thereafter).
Ohki-Iwanaga is silent as to generate thumbnail images for each time position in the video content at which the scene change data indicates that an occurrence of a key scene change.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these well-known techniques into Ohki-Iwanaga’s invention for enhancing user’s search experience by providing visual display of key scene changes with thumbnails at scene change locations.

Conclusion
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOI H TRAN/Primary Examiner, Art Unit 2484